DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on August 12, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 8, and 14.  
Claims 1-20 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Sutherland et al (PN. 5,942,157) in view of the US patent application publication by Mallya et al (US et al (US 2003/0193709 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Sutherland et al teaches a holographic polymer dispersed liquid crystal formulation that is comprised of monomers, photoinitiators and a liquid crystal mixture comprises cyanobiphenyls marketed as E7, which is comprised of terphenyl compound and non-terphenyl compounds (please see column 7, lines 25-30), wherein the photoinitiators are configured to facilitate a photopolymerization induced phase separation process (please see column 7, line 10-15) of said monomers and said liquid crystal mixture.  
This reference has met all the limitations.  It however does not teach explicitly that the liquid crystal mixture having a ratio of at least 1:10 (or 10%) by weight percentage of said  terphenyl compounds to said non-terphenyl compounds.  Mallya et al in the same field of endeavor teaches a polymer dispersed liquid crystals (PDLC, please see paragraph [0003]), wherein the liquid crystal mixture E7, that is comprised of a terphenyl compounds and non-terphenyl compounds wherein the terphenyl compounds have a weight percentage of 12% (or ratio 1.2:10), which means that the mixture has a ratio of at least 1:10 by weight percentage of the terphenyl compounds to non-terphenyl compounds, (please see paragraph [0037]).  It would then have been obvious to apply the teachings of Mallya et al to make the liquid crystal mixture of E7 have the claimed weight percentage for the benefit of making the liquid crystal mixture to have the optimized properties.  
Claim 1 has been amended to include the phrase “wherein said photoinitiators … to facilitate a photopolymerization induced phase separation process of said monomers … when expose to an interferential exposure using at least one holographic recording beam”.  
Sutherland et al teaches that the polymer-dispersed liquid crystals (PDLC) is exposed to coherent light to produce an interference pattern (i.e. hologram) inside the material, (please see the abstract) which means the PDLC is exposed to holographic recording beam.  The PDLC comprises the  photoinitiator dye that is photopolymerized when is exposed to the holographic recording beam, (please see columns 1 and 2).  
With regard to claim 2, Mallya et al teaches the liquid crystal mixture may alternatively to further comprises pyrimidine compounds and wherein the liquid crystal mixture has ration of at least 1:10 by weight percentage of the terphenyl compounds (10% by weight) and pyrimidine compounds (about 45% by weight) to said non-terphenyl compounds, (please see paragraph [0039]). 
With regard to claim 5, Sutherland et al teaches that the terphenyl compounds comprises a compound of cyano-terphenyl compound, (please see column 7, line 29).  
With regard to claim 6, Sutherland et al teaches that the non-terphenyl compounds comprises a compound of cyanobiphenyls, (please see column 7, line 28).  
With regard to claim 7, Sutherland et al teaches that surfactant may be added to reduce switching voltage, (please see column 9, lines 5-15).  

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al and Mallya et al as applied to claim 1 above, and further in view of the US patent application publication by Archetti et al (US 2014/0138581 A1).
The holographic polymer dispersed liquid crystal formulation taught by Sutherland et al in combination with the teachings of Mallya et al as described in claim 1 above has met all the limitations.  
With regard to claims 3 and 4, Sutherland et al in light of Mallya et al teaches that the weight percentage of terphenyl compound is about 12% (i.e. ratio of 1.2:10, please see paragraph [0037] of Mallya et al).  These references however do not teach explicitly that the weight percentage of terphenyl compound is at least 15% (ratio 1.5:10) or at least 20% (ratio 1:5).  Archetti et al in the same field of endeavor teaches a liquid crystal mixture that comprises terphenyl compounds that preferably has a weight percentage of 2-20% to make the values of the birefringence (n) to be greater than 0.1, (please see paragraph [0108]).  It would then have been obvious to one skilled in the art to apply the teachings of Archetti et al to modify the weight percentage of terphenyl compounds of the liquid crystal mixture to assume the values of 15% or 20% or more for the benefit of allowing the mixture have a desired value of birefringence.  
  
Claims 8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Sutherland et al (PN. 5,942,157) in view of the US patent application publication by Mallya et al (US et al (US 2003/0193709 A1).
Claim 8 has been amended to necessitate the new grounds of rejection.  
Sutherland et al teaches a holographic polymer dispersed liquid crystal formulation that is comprised of monomers, photoinitiators and a liquid crystal mixture comprises cyanobiphenyls marketed as E7, which is comprised of terphenyl compound and non-terphenyl compounds (including cyanobiphenyl compound, please see column 7, lines 25-30), wherein the photoinitiators are configured to facilitate a photopolymerization induced phase separation process (please see column 7, line 10-15) of said monomers and said liquid crystal mixture.  
This reference has met all the limitations.  It however does not teach explicitly that the liquid crystal mixture having a ratio of at least 1:10 (or 10%) by weight percentage of said terphenyl compounds to said non-terphenyl compounds.  Mallya et al in the same field of endeavor teaches a polymer dispersed liquid crystals (PDLC, please see paragraph [0003]), wherein the liquid crystal mixture E7, that is comprised of a terphenyl compounds and non-terphenyl compounds wherein the terphenyl compounds have a weight percentage of 12%, (ratio 1.2:10) which means that the mixture has a ratio of at least 1:10 by weight percentage of the terphenyl compounds to non-terphenyl compounds, (please see paragraph [0037]).  It would then have been obvious to apply the teachings of Mallya et al to make the liquid crystal mixture of E7 have the claimed weight percentage for the benefit of making the liquid crystal mixture to have the optimized properties.  
These references however do not teach explicitly that the liquid crystal mixture comprises higher-index liquid crystal compounds having an ordinary refractive index of 1.7 or more and other liquid crystal compounds having an ordinary refractive index of less than 1.7.  But as stated in claim 11, the higher index liquid crystal compounds comprises terphenyl compounds and as stated in claim 12, the other liquid crystal compounds comprises cyanobiphenyl compounds.  It is either implicitly true or obvious modification by one skilled in the art to have the terphenyl compounds as the higher index liquid crystal compounds with ordinary refractive index of 1.7 or more and have the non-terphenyl compounds including biphenyl compounds with ordinary refractive index of less than 1.7 to make the liquid crystal mixture have the desired ordinary refractive index value.  
Claim 8 has been amended to include the phrase “wherein said photoinitiators … to facilitate a photopolymerization induced phase separation process of said monomers … when expose to an interferential exposure using at least one holographic recording beam”.  
Sutherland et al teaches that the polymer-dispersed liquid crystals (PDLC) is exposed to coherent light to produce an interference pattern (i.e. hologram) inside the material, (please see the abstract) which means the PDLC is exposed to holographic recording beam.  The PDLC comprises the  photoinitiator dye that is photopolymerized when is exposed to the holographic recording beam, (please see columns 1 and 2).  

With regard to claim 11, Sutherland et al in light of Mallya et al teaches the mixture comprises terphenyl compounds, (please see Sutherland et al column 7, line 29 and Mallya et al of paragraph [0037]).  
With regard to claim 12, Sutherland et al teaches that the non-terphenyl compounds comprises a compound of cyanobiphenyls, (please see column 7, line 28).  
With regard to claim 13, Sutherland et al teaches that surfactant may be added to reduce switching voltage, (please see column 9, lines 5-15).  

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al and Mallya et al as applied to claim 8 above, and further in view of the US patent application publication by Archetti et al (US 2014/0138581 A1).
The holographic polymer dispersed liquid crystal formulation taught by Sutherland et al in combination with the teachings of Mallya et al as described in claim 8 above has met all the limitations.  
With regard to claims 8 and 9, Sutherland et al in light of Mallya et al teaches that the weight percentage of terphenyl compound is about 12% (i.e. ratio of 1.2:10, please see paragraph [0037] of Mallya et al).  These references however do not teach explicitly that the weight percentage of terphenyl compound is at least 15% (ratio 1.5:10) or at least 20% (ratio 1:5).  Archetti et al in the same field of endeavor teaches a liquid crystal mixture that comprises terphenyl compounds that preferably has a weight percentage of 2-20% to make the values of the birefringence (n) to be greater than 0.1, (please see paragraph [0108]).  It would then have been obvious to one skilled in the art to apply the teachings of Archetti et al to modify the weight percentage of terphenyl compounds of the liquid crystal mixture to assume the values of 15% or 20% or more for the benefit of allowing the mixture have a desired value of birefringence.  
  
Claims 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Sutherland et al (PN. 5,942,157) in view of the US patent application publication by Mallya et al (US et al (US 2003/0193709 A1).
Claim 14 has been amended to necessitate the new grounds of rejection.  
Sutherland et al teaches a method for forming a holographic element wherein the method comprises a first transparent substrate (14, Figure 1), deposing a layer of optical recording material (12) onto the first substrate, wherein the layer of optical recording material comprises a polymer-dispersed liquid crystal material serves as the liquid crystal mixture (12), and placing a second transparent substrate (14, Figure 1) onto the deposed layer of optical recording material and forming a plate, which may serve as waveguide, having at least one grating structure with in the layer of optical recording material, (please see Figures 1 and 12).   
Sutherland et al teaches that the optical recording material or the liquid crystal mixture further comprises cyanobiphenyls marketed as E7, which is comprised of terphenyl compound and non-terphenyl compounds (please see column 7, lines 25-30).  
This reference has met all the limitations.  It however does not teach explicitly that the liquid crystal mixture having a ratio of at least 1:10 (or 10%) by weight percentage of said  terphenyl compounds to said non-terphenyl compounds.  Mallya et al in the same field of endeavor teaches a polymer dispersed liquid crystals (PDLC, please see paragraph [0003]), wherein the liquid crystal mixture E7, that is comprised of a terphenyl compounds and non-terphenyl compounds wherein the terphenyl compounds have a weight percentage of 12% (or ratio 1.2:10), which means that the mixture has a ratio of at least 1:10 by weight percentage of the terphenyl compounds to non-terphenyl compounds, (please see paragraph [0037]).  It would then have been obvious to apply the teachings of Mallya et al to make the liquid crystal mixture of E7 have the claimed weight percentage for the benefit of making the liquid crystal mixture to have the optimized properties.  
Claim 14 has been amended to include the phrase “exposing said layer of optical recording material to an interferential exposure using at least one holographic recording beam”.  
Sutherland et al teaches that the polymer-dispersed liquid crystals (PDLC) is exposed to coherent light to produce an interference pattern (i.e. hologram) inside the material, (please see the abstract), which means the PDLC is exposed to holographic recording beam.  The PDLC comprises the  photoinitiator dye that is photopolymerized when is exposed to the holographic recording beam, (please see columns 1 and 2).  
With regard to claim 17, Sutherland et al teaches that the terphenyl compounds comprises a compound of cyano-terphenyl compound, (please see column 7, line 29).  
With regard to claim 18, Sutherland et al teaches that the non-terphenyl compounds comprises a compound of cyanobiphenyls, (please see column 7, line 28).  
With regard to claim 19, Sutherland et al teaches that surfactant may be added to reduce switching voltage, (please see column 9, lines 5-15).  
With regard to claim 20, these references do not teach explicitly that the terphenyl compounds have an ordinary refractive index of 1.7 or more that the non-terphenyl compounds having an ordinary refractive index of less than 1.7.  However in light of claims 17 and 18, Sutherland et al in light of Mallya et al, the disclosed liquid crystal mixture have the identical terphenyl compounds and non-terphenyl compounds (i.e. cyanobiphenyls compound), this means the claimed ordinary refractive indices are either implicitly met by the identical materials or may obviously modified for the benefit of allowing the liquid crystal mixture has desired birefringence property.  

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al and Mallya et al as applied to claim 14 above, and further in view of the US patent application publication by Archetti et al (US 2014/0138581 A1).
The holographic polymer dispersed liquid crystal formulation taught by Sutherland et al in combination with the teachings of Mallya et al as described in claim 14 above has met all the limitations.  
With regard to claims 15 and 16, Sutherland et al in light of Mallya et al teaches that the weight percentage of terphenyl compound is about 12% (i.e. ratio of 1.2:10, please see paragraph [0037] of Mallya et al).  These references however do not teach explicitly that the weight percentage of terphenyl compound is at least 15% (ratio 1.5:10) or at least 20% (ratio 1:5).  Archetti et al in the same field of endeavor teaches a liquid crystal mixture that comprises terphenyl compounds that preferably has a weight percentage of 2-20% to make the values of the birefringence (n) to be greater than 0.1, (please see paragraph [0108]).  It would then have been obvious to one skilled in the art to apply the teachings of Archetti et al to modify the weight percentage of terphenyl compounds of the liquid crystal mixture to assume the values of 15% or 20% or more for the benefit of allowing the mixture have a desired value of birefringence.  
Response to Arguments
Applicant's arguments filed on August 12, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and are rejected for the reasons set forth above.
In response to applicant’s arguments which states that the cited Mallya et al does not teach explicitly that the photoinitiator is exposed by a holographic recording beam which therefore differs from the instant application, the examiner respectfully disagrees for the reasons stated below.  Applicant being one skilled in the art must understand that photopolymerization is a process in which free radicals generated by a photochemical method initiate monomer polymerization.  When subjected to radiation from a light with certain wavelength, the photoinitiation system (i.e. the photoinitiator) absorbs photons and transits to an excited state thereby transfers photoinitiator energy to generate free radicals and initiates monomers polymerization.  This means the photochemical process and the photopolymerization is initiated by a radiation from a light.  It does not matter if the light is a “holographic recording light” or not since it is the energy of the radiation of the light that is critical for initiating the photochemical process.  Furthermore, the cited Southland et al teaches that the liquid crystal mixture comprises cyanobiphenyls marketed as E7, which is comprised of terphenyl compound and non-terphenyl compounds (please see column 7, lines 25-30) and the cited Mallya et al teaches explicitly about the compound ratio for the liquid crustal mixture marketed as E7, this means Southland et al in light of Mallya et al read on the claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/
 Primary Examiner, Art Unit 2872